Citation Nr: 0930281	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  04-39 207	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Whether new and material evidence has been received to reopen 
a claim for service connection for post traumatic stress 
disorder (PTSD).


REPRESENTATION

Appellant represented by:	Disabled American Veterans


ATTORNEY FOR THE BOARD

Saira Sleemi, Associate Counsel


INTRODUCTION

The Veteran served on active duty from January 1961 to 
February 1970.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a January 2004 rating decision of the New 
York, New York Department of Veterans' Affairs (VA) Regional 
Office (RO).  The Veteran originally filed a claim for 
service connection for PTSD in September 1996 which was 
denied by a November 1996 rating decision.  He was 
subsequently denied again by an August 1997 rating decision 
and provided notice of the decision in September 1997.  

This case was previously remanded by the Board in December 
2007 for further development.

In the January 2004 rating decision on appeal, the RO denied 
the claim for service connection for PTSD on the basis that 
no new and material evidence had been received, finding that 
the evidence did not show a stressor that caused PTSD that is 
capable of this verification with the military.  Regardless 
of the RO's decision, the Board must find new and material 
evidence in order to establish its jurisdiction to review the 
merits of a previously denied claim.  See Barnett v. Brown, 
83 F. 3d 1380 (Fed. Cir. 1996); Jackson v. Principi, 265 F. 
3d 1366 (Fed. Cir. 2001).


FINDINGS OF FACT

1.  An August 1997 RO decision denied service connection for 
PTSD, finding that the evidence did not show a verified in-
service stressor.

2.  The evidence added to the record since the August 1997 RO 
decision was previously submitted to agency decision makers, 
is cumulative or redundant and, by itself or when considered 
with previous evidence of record, does not relate to an 
unestablished fact necessary to substantiate the claim and 
does not raise a reasonable possibility of substantiating the 
claim for service connection for PTSD.




CONCLUSIONS OF LAW

1.  The August 1997 RO decision that denied service 
connection PTSD was not appealed and thus became final.  38 
U.S.C.A. § 7105 (West 2002); 38 C.F.R. § 3.104(a) (2008).

2.  New and material evidence has not been received and the 
claim for service connection for PTSD is not reopened.  38 
U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156 (2008).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Veterans Claims Assistance Act (VCAA)

The VCAA, codified at 38 U.S.C.A. §§ 5100, 5102, 5103A, 5106, 
5107, and 5126, was signed into law on November 9, 2000.  
Implementing regulations were created, codified at 38 C.F.R. 
§§ 3.102, 3.156(a), 3.159, and 3.326 (2008).

VCAA notice consistent with 38 U.S.C.A. § 5103(a) and 38 
C.F.R. § 3.159(b) must: (1) inform the claimant about the 
information and evidence not of record that is necessary to 
substantiate the claim; (2) inform the claimant about the 
information and evidence that VA will seek to provide; and 
(3) inform the claimant about the information and evidence 
that the claimant is expected to provide.  The Board notes 
that a "fourth element" of the notice requirement, requesting 
the claimant to provide any evidence in the claimant's 
possession that pertains to the claim, was recently removed 
from the language of 38 C.F.R. § 3.159(b)(1).  See 73 Fed. 
Reg. 23,353-356 (April 30, 2008).

The United States Court of Appeals for Veterans Claims 
(Court) held in Pelegrini v. Principi, 18 Vet. App. 112 
(2004) that to the extent possible the VCAA notice, as 
required by 38 U.S.C.A. § 5103(a) (West 2002), must be 
provided to a claimant before an initial unfavorable decision 
on a claim for VA benefits.  Pelegrini, 18 Vet. App. at 119-
20; see also Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 
2006).

Prior to the initial adjudication of the Veteran's claim to 
reopen his claim for service connection in the June 2004 
rating decision, he was provided notice of the VCAA in March 
2003 and June 2003.  An additional VCAA letter was sent in 
January 2008.  The VCAA letters indicated the types of 
information and evidence necessary to substantiate the claim, 
and the division of responsibility between the Veteran and VA 
for obtaining that evidence, including the information needed 
to obtain lay evidence and both private and VA medical 
treatment records.  Thereafter, the Veteran received 
additional notice in March 2006 and January 2008, pertaining 
to the downstream disability rating and effective date 
elements of his claim, with subsequent re-adjudication in May 
2006 and July 2009 Supplemental Statements of the Case.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006); see also 
Mayfield and Pelegrini, both supra.

In addition, the January 2008 letter informed the appellant:

You were previously denied service connection for 
PTSD. You were notified of the decision on 
September 15, 1997.  The appeal period for this 
decision has expired and the decision is final.  In 
order for us to reconsider this issue, we need 
"new and material evidence."

To qualify as new, the evidence must be submitted 
to VA for the first time.  Although VA will make 
reasonable efforts to help you obtain currently 
existing evidence, we cannot provide a medical 
examination or obtain a medical opinion until your 
claim is successfully reopened.

In order to qualify as material, the additional 
existing evidence must pertain to the reason your 
claim was previously denied.

Your claim was previously denied because the 
evidence failed to establish either that you were 
engaged in combat with the enemy and had a claimed 
stressor related to that combat or that one of your 
claimed in-service stressors occurred.  Therefore 
the evidence you submit must relate to these facts.

A claimant may reopen a finally adjudicated claim 
by submitting new and material evidence.  New 
evidence means existing evidence not previously 
submitted to agency decision makers.  Material 
evidence means existing evidence that, by itself or 
when considered with previous evidence of record, 
relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence 
can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior 
final denial of the claim sought to be reopened, 
and must raise a reasonable possibility of 
substantiating the claim.

In the context of a claim to reopen, the VCAA also requires 
the Secretary to look at the bases for the denial in the 
prior decision and to respond with a notice letter that 
describes what evidence would be necessary to substantiate 
that element or elements required to establish service 
connection that were found insufficient in the previous 
denial.  The veteran must also be notified of what 
constitutes both "new" and "material" evidence to reopen the 
previously denied claim. See Kent v. Nicholson, 20 Vet. App. 
1 (2006).  As describe above, the Veteran was notified of the 
Kent requirements in January 2008 as it relates to his PTSD 
claim.  Regardless, no further action is required to comply 
with the VCAA given the Board's decision to reopen the claim 
for service connection for PTSD. 

All relevant evidence necessary for an equitable resolution 
of the issue on appeal has been identified and obtained, to 
the extent possible.  The evidence of record includes service 
treatment records, some copies of service personnel records, 
VA outpatient treatment reports, a VA examination and 
statements from the Veteran and his representative.  The 
Veteran has not indicated that he has any further evidence to 
submit to VA, or which VA needs to obtain.  There is no 
indication that there exists any additional evidence that has 
a bearing on this case that has not been obtained.  The 
Veteran and his representative have been accorded ample 
opportunity to present evidence and argument in support of 
his appeal.  All pertinent due process requirements have been 
met.  See 38 C.F.R. § 3.103 (2008).

Pertinent Laws and Regulations

An August 1997 decision denied service connection for PTSD 
finding that the evidence did not show a verified in-service 
stressor.  The Veteran was notified of this decision in 
September 1997.  He did not appeal and the August 1997 RO 
decision is final.  38 U.S.C.A. § 7105; 38 C.F.R. § 3.104(a) 
(2008).

If a claim of entitlement to service connection has been 
previously denied and that decision became final, the claim 
can be reopened and reconsidered only if new and material 
evidence is received with respect to that claim.  38 U.S.C.A. 
§ 5108; see Manio v. Derwinski, 1 Vet. App. 140, 145 (1991).

New evidence means existing evidence not previously submitted 
to agency decisionmakers.  Material evidence means existing 
evidence that, by itself or when considered with previous 
evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a) (2008).

VA must review all of the evidence received since the last 
final decision in order to determine whether the claim may be 
reopened.  See Hickson v. West, 12 Vet. App. 247, 251 (1999).  
For purposes of determining whether new and material evidence 
has been received to reopen a finally adjudicated claim, the 
recently submitted evidence will be presumed credible.  See 
Kutscherousky v. West, 12 Vet. App. 369, 371 (1999) (per 
curiam) (holding that the "presumption of credibility" 
doctrine continues to be binding precedent).

Analysis

The evidence of record at the time of the August 1997 RO 
decision included the Veteran's statements, service treatment 
reports, copies of some service personnel records, the 
Veteran's DD forms 214 and a VA examination.  The Veteran 
reported that he was stressed out by death in Vietnam and had 
dropped off nine body bags of guys who had gone out to locate 
prisoners of war.  He also reported an incident that while in 
Vietnam in April or May 1966, he witnessed the death of a 
South Vietnamese child who was fishing with his father in 
Camh Ran Bay who got shot in the head by his fellow soldiers 
and himself.  The Veteran stated that he was in charge of 
taking the body from the morgue to the boy's mother and 
sisters in their village. While in the morgue, the Veteran 
reported he witnessed other dead bodies of the Vietnamese and 
Americans.  Service treatment reports reflect that the 
Veteran received psychiatric treatment in November 1969 and 
was diagnosed with passive-aggressive personality disorder 
manifested by intentional insufficiency and stubbornness.  
The separation examination also reflects a diagnosis of 
passive-aggressive personality disorder manifested by 
intentional insufficiency and stubbornness.  Copies of the 
Veteran's service personnel records indicate that he was 
disciplined on several occasions and was awarded the National 
Defense Service Medal, the Vietnam Service Medal with one 
Bronze star and the Republic of Vietnam Campaign Medal/Ribbon 
with device 1960.  The Veteran's DD forms 214 indicate he had 
4 years and 20 days of foreign and/or sea service and his 
military occupational specialty was that of a 911-Water 
Transportation Occupation.  

In an April 1997 VA examination, the Veteran reported that 
his stressors included witnessing an 8 year old child and a 
12 year old child who, while fishing with their family, had 
been brought into port because one had been shot in the head.  
He also stated that he took the child who had been shot to 
the Air Force Base for an autopsy and the other child to the 
dispensary for care.  The examiner concluded that the Veteran 
did fulfill the criteria for PTSD in the Diagnostic and 
Statistical Manual of Mental Disorders IV (DSM-IV) and he was 
diagnosed with PTSD.

The new evidence of record submitted after the August 1997 RO 
decision includes a newspaper article, an obituary and VA 
outpatient treatment reports.  The Veteran submitted a 
November 1996 newspaper article which discussed a napalm 
attack in Vietnam, stating that he was not involved in this 
incident, however, it hurt him to see the child in the 
picture.  The Veteran also submitted an obituary of a soldier 
who died in Vietnam, stating that he did not know the solider 
but he felt for his family and for all the other boys who did 
not come back from Vietnam.  VA outpatient treatment reports 
from March 2001 to April 2006 reflect that the Veteran was 
treated for and diagnosed with PTSD as well as a history of 
PTSD.  These records also demonstrate that the Veteran 
participated in individual therapy with the Vietnam Veteran's 
Readjustment program at the VA.  

The Board finds that the newly received evidence, when 
considered in conjunction with the previous evidence of 
record, does not present a more complete picture of the 
origin of the Veteran's PTSD, and does not relate to 
unestablished fact that PTSD is related to a verified or 
verifiable in-service stressor, that is necessary to 
substantiate his claim for service connection for PTSD.  In 
this regard, the Board notes that the Veteran submitted 
evidence of triggers to his PTSD including a newspaper 
article about a napalm attack in Vietnam and an obituary.  
The record also contains additional VA records indicating a 
current diagnosis for PTSD, however, such diagnoses were not 
based upon a verified in-service stressor.  In fact, the 
evidence submitted merely reestablishes the fact that the 
Veteran is currently diagnosed with and treated for PTSD.  
Accordingly, the evidence is considered cumulative or 
redundant of the evidence of record at the time of the final 
August 1997 RO decision, and does not furnish a reasonable 
possibility of substantiating the appellant's claim for 
service connection for PTSD.  Therefore, the Veteran's claim 
for service connection for PTSD, is not reopened.  See 
38 C.F.R. § 3.156(a).


ORDER

New and material evidence not having been received, service 
connection for PTSD is not reopened.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


